This case is here on appeal. Counsel for plaintiff made a motion to be allowed to offer additional testimony in support of his contention that the building was not completed when the Gutmans moved in. The matter was set for hearing, and counsel for defendants objected, and two members of the court refused to allow any further testimony to be introduced. The rights of the parties depended upon the facts, and, if the building was not completed when the Gutmans moved in, counsel should have been given an opportunity to introduce testimony as to when the building was completed.
For the above reason, I dissent from the majority opinion.